Exhibit 10.2
 
FORM OF SERIES [B] [C] WARRANT


LUCAS ENERGY, INC.


Warrant To Purchase Common Stock


Warrant
No.:                                                                                                                                          
Number of Shares of Common Stock:_____________
Date of Issuance:  December [___], 2010 ("Issuance Date")


Lucas Energy, Inc., a company organized under the laws of Nevada (the
"Company"), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, [BUYER], the
registered holder hereof or its permitted assigns (the "Holder"), is entitled,
subject to the terms set forth below, to purchase from the Company, at the
Exercise Price (as defined below) then in effect, at any time or times on or
after [SERIES B: the date which is 185 days after the Issuance Date] [SERIES C
ONLY: the tenth (10th) Trading Day immediately prior to the 216th day following
the Issuance Date] (the "Initial Exercisability Date"), but not after 11:59
p.m., New York time, on the Expiration Date, (as defined below), ______________
(_____________)1 fully paid nonassessable shares of Common Stock, par value
$0.001 per share (the "Warrant Shares").  Except as otherwise defined herein,
capitalized terms in this Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the "Warrant") shall have the meanings set forth in Section 17.  This
Warrant is one of the Warrants to purchase Common Stock (the "SPA Warrants")
issued pursuant to Section 1 of that certain Securities Purchase Agreement,
dated as of December 26, 2010 (the "Subscription Date"), by and among the
Company and the investors (the "Buyers") referred to therein (the "Securities
Purchase Agreement").  Capitalized terms used herein and not otherwise defined
shall have the definitions ascribed to such terms in the Securities Purchase
Agreement.
 
1.  EXERCISE OF WARRANT.
 
(a) Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder at any time or times on or after the
Initial Exercisability Date, in whole or in part, by (i) delivery of a written
notice, in the form attached hereto as Exhibit A (the "Exercise Notice"), of the
Holder's election to exercise this Warrant and (ii) (A) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the "Aggregate
Exercise Price") in cash or by wire transfer of immediately available funds or
(B) by notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 1(d)) pursuant to the rights set forth
thereunder.  The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder.  Execution and delivery of the Exercise
Notice with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.  On or
before the first (1st) Trading Day following the date on which the Company has
received the Exercise Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Notice to the Holder
and the Company's transfer agent (the "Transfer Agent").  On or before the third
(3rd) Trading Day following the date on which the Company has received the
Exercise Notice (the "Share Delivery Date") so long as the Holder delivers the
Aggregate Exercise Price (or notice of a Cashless Exercise) on or prior to the
second (2nd) Trading Day following the date on which the Company has received
the Exercise Notice, the Company shall (X) provided that the Transfer Agent is
participating in The Depository Trust Company ("DTC") Fast Automated Securities
Transfer Program, upon the request of the Holder, credit such aggregate number
of Warrant Shares to which the Holder is entitled pursuant to such exercise to
the Holder's or its designee's balance account with DTC through its Deposit /
Withdrawal At Custodian system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company's share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise.  The Company shall be
responsible for all fees and expenses of the Transfer Agent and all fees and
expenses with respect to the issuance of Warrant Shares via DTC, if any.  Upon
delivery of the Exercise Notice, the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date such Warrant
Shares are credited to the Holder's DTC account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be.  If this
Warrant is submitted in connection with any exercise pursuant to this Section
1(a) and the number of Warrant Shares represented by this Warrant submitted for
exercise is greater than the number of Warrant Shares being acquired upon an
exercise, then the Company shall as soon as practicable and in no event later
than three (3) Trading Days after any exercise and at its own expense, issue a
new Warrant (in accordance with Section 7(d)) representing the right to purchase
the number of Warrant Shares issuable immediately prior to such exercise under
this Warrant, less the number of Warrant Shares with respect to which this
Warrant is exercised.  No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant, but rather the number of shares of Common
Stock to be issued shall be rounded up to the nearest whole number.  The Company
shall pay any and all taxes which may be payable with respect to the issuance
and delivery of Warrant Shares upon exercise of this Warrant.
 
 

--------------------------------------------------------------------------------

 
(b) Exercise Price.  For purposes of this Warrant, "Exercise Price" means
$[SERIES B: 2.86] [SERIES C: 2.62], subject to adjustment as provided herein.
 
(c) Company's Failure to Timely Deliver Securities.  If the Company shall fail
for any reason or for no reason to issue to the Holder within five (5) Trading
Days of receipt of the Exercise Notice so long as the Holder delivers the
Aggregate Exercise Price (or notice of a Cashless Exercise) on or prior to the
second (2nd) Trading Day following the date on which the Company has received
the Exercise Notice, a certificate for the number of shares of Common Stock to
which the Holder is entitled and register such shares of Common Stock on the
Company's share register or to credit the Holder's balance account with DTC for
such number of shares of Common Stock to which the Holder is entitled upon the
Holder's exercise of this Warrant, then, in addition to all other remedies
available to the Holder, the Company shall pay in cash to the Holder on each day
after such fifth (5thd) Trading Day that the issuance of such shares of Common
Stock is not timely effected an amount equal to 1.5% of the product of (A) the
sum of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled and (B) the Closing Sale Price of the
Common Stock on the Trading Day immediately preceding the last possible date
which the Company could have issued such shares of Common Stock to the Holder
without violating Section 1(a).  In addition to the foregoing, if within three
(3) Trading Days after the Company's receipt of the facsimile copy of an
Exercise Notice the Company shall fail to issue and deliver a certificate to the
Holder and register such shares of Common Stock on the Company's share register
or credit the Holder's balance account with DTC for the number of shares of
Common Stock to which the Holder is entitled upon the Holder's exercise
hereunder or pursuant to the Company's obligation pursuant to clause (ii) below,
and if on or after such Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares of Common Stock issuable upon such exercise that
the Holder anticipated receiving from the Company (a "Buy-In"), then the Company
shall, within three (3) Trading Days after the Holder's request and in the
Holder's discretion, either (i) pay cash to the Holder in an amount equal to the
Holder's total purchase price (including brokerage commissions and other
reasonable out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (the "Buy-In Price"), at which point the Company's obligation to
deliver such certificate (and to issue such shares of Common Stock) or credit
such Holder's balance account with DTC shall terminate, or (ii) promptly honor
its obligation to deliver to the Holder a certificate or certificates
representing such shares of Common Stock or credit such Holder's balance account
with DTC and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the date of exercise.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
this Warrant as required pursuant to the terms hereof.
 
(d) Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, if the Registration Statement (as defined in the Securities Purchase
Agreement) covering the issuance of the Warrant Shares that are subject to the
Exercise Notice (the "Unavailable Warrant Shares") is not available for the
issuance of such Unavailable Warrant Shares, the Holder may exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the "Net
Number" of shares of Common Stock determined according to the following formula
in the event that the arithmetic average of the Weighted Average Prices of the
Common Stock for the five (5) consecutive Trading Days ending on the date
immediately preceding the date of the Exercise Notice is greater than the
Exercise Price (a "Cashless Exercise"):
 
 
2

--------------------------------------------------------------------------------

 
Net Number = (A x B) - (A x C)
  D
 
For purposes of the foregoing formula:
 
 
A= the total number of shares with respect to which this Warrant is then being
exercised.

 
 
B= the arithmetic average of the Weighted Average Prices of the Common Stock for
the five (5) consecutive Trading Days ending on the date immediately preceding
the date of the Exercise Notice.

 
 
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 
 
D= the Weighted Average Price of the Common Stock on the Exercise Date.

 
(e) Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 13.
 
(f) Limitations on Exercises.  The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Person (together with
such Person's affiliates) would beneficially own in excess of 9.99% (the
"Maximum Percentage") of the shares of Common Stock outstanding immediately
after giving effect to such exercise.  For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by such Person
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Person and its affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein.  Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "1934 Act").  For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within one (1) Business Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including the SPA Warrants, by the Holder and its affiliates since the date as
of which such number of outstanding shares of Common Stock was reported.  By
written notice to the Company, the Holder may from time to time increase or
decrease the Maximum Percentage to any other percentage not in excess of 9.99%
specified in such notice; provided that (i) any such increase will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company, and (ii) any such increase or decrease will apply only to the Holder
and not to any other holder of SPA Warrants.  The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 1(f) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such
limitation.  To the extent that the limitation contained in this Section 1(f)
applies, the submission of an Exercise Notice by the Holder shall be deemed to
be the Holder’s representation that this Warrant is exercisable pursuant to the
terms hereof and the Company shall be entitled to rely on such deemed
representation for all purposes without making any further inquiry as to whether
this Section 1(f) applies.
 
3

--------------------------------------------------------------------------------

 
(g) Insufficient Authorized Shares.  If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to 100% of the number of shares of Common Stock (the "Required
Reserve Amount") as shall from time to time be necessary to effect the exercise
of all of this Warrant then outstanding (an "Authorized Share Failure"), then
the Company shall immediately take all action necessary to increase the
Company's authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Warrant then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock.  In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders' approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.
 
2.  ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The Exercise
Price and the number of Warrant Shares shall be adjusted from time to time as
follows:
 
(a) Record Date.  If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(b) Voluntary Adjustment By Company.  The Company may at any time during the
term of this Warrant reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
(c) Adjustment upon Subdivision or Combination of Shares of Common Stock.  If
the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased.  If the Company at any time on or after the Subscription
Date  combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares will be
proportionately decreased.  Any adjustment under this Section 2(c) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
 
(d) Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company's
Board of Directors will make an appropriate adjustment in the Exercise Price and
the number of Warrant Shares so as to protect the rights of the Holder; provided
that no such adjustment pursuant to this Section 2(e) will increase the Exercise
Price or decrease the number of Warrant Shares as otherwise determined pursuant
to this Section 2.
 
3.  RIGHTS UPON DISTRIBUTION OF ASSETS.  If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a "Distribution"), at any time after the issuance of this
Warrant, then, in each such case:
 
(a) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Closing Bid
Price of the Common Stock on the Trading Day immediately preceding such record
date minus the value of the Distribution (as determined in good faith by the
Company's Board of Directors) applicable to one share of Common Stock, and (ii)
the denominator shall be the Closing Bid Price of the Common Stock on the
Trading Day immediately preceding such record date; and
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
(b) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (a);
provided that in the event that the Distribution is of shares of Common Stock
(or common shares or common stock) ("Other Common Stock") of a company whose
common stock is traded on a national securities exchange or a national automated
quotation system, then the Holder may elect to receive a warrant to purchase
Other Common Stock in lieu of an increase in the number of Warrant Shares, the
terms of which shall be identical to those of this Warrant, except that such
warrant shall be exercisable into the number of shares of Other Common Stock
that would have been payable to the Holder pursuant to the Distribution had the
Holder exercised this Warrant immediately prior to such record date and with an
aggregate exercise price equal to the product of the amount by which the
exercise price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of the immediately preceding paragraph (a) and the number
of Warrant Shares calculated in accordance with the first part of this paragraph
(b).
 
4.  PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.
 
(a) Purchase Rights.  In addition to any adjustments pursuant to Section 2
above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
"Purchase Rights"), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.
 
(b) Fundamental Transactions.  The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Warrant and the other Transaction
Documents in accordance with the provisions of this Section (4)(b) pursuant to
written agreements in form and substance satisfactory to the Required Holders
and reasonably approved by the Required Holders to the extent the terms set
forth in this Warrant would be amended as a result of such Fundamental
Transaction in a manner that is adverse to the Holder prior to such Fundamental
Transaction, including agreements to deliver to each holder of the SPA Warrants
in exchange for such SPA Warrants a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Warrant, including, without limitation, an adjusted exercise price equal to the
value for the shares of Common Stock reflected by the terms of such Fundamental
Transaction, and exercisable for a corresponding number of shares of capital
stock equivalent to the shares of Common Stock acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and satisfactory to the
Required Holders and (ii) the Successor Entity (including its Parent Entity) is
a publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market.  Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant referring to the "Company" shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein.  Upon
consummation of the Fundamental Transaction, the Successor Entity shall deliver
to the Holder confirmation that there shall be issued upon exercise of this
Warrant at any time after the consummation of the Fundamental Transaction, in
lieu of the shares of Common Stock (or other securities, cash, assets or other
property) issuable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of the publicly traded common stock or common shares
(or its equivalent) of the Successor Entity (including its Parent Entity) which
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Warrant been converted immediately prior to
such Fundamental Transaction, as adjusted in accordance with the provisions of
this Warrant.  In addition to and not in substitution for any other rights
hereunder, prior to the consummation of any Fundamental Transaction pursuant to
which holders of shares of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for shares of Common Stock (a
"Corporate Event"), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon an exercise of this
Warrant at any time after the consummation of the Corporate Event but prior to
the Expiration Date, in lieu of shares of Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Corporate Event, such shares of stock, securities, cash, assets or
any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Corporate Event had this Warrant been exercised
immediately prior to such Corporate Event.  Provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Required Holders.  The provisions of this Section shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied without regard to any limitations on the exercise of this Warrant.
 
 
6

--------------------------------------------------------------------------------

 
(c) Notwithstanding the foregoing, in the event of a Fundamental Transaction
other than one in which a Successor Entity that is (i) substantially the same
entity as the Company, that conducts substantially the same business operations
as the Company and that owns all or substantially all of the assets owned by the
Company, in each case as of the time  immediately prior to the applicable
Fundamental Transaction and (ii) a publicly traded corporation whose stock is
quoted or listed for trading on an Eligible Market such that the Warrant shall
be exercisable for the publicly traded Common Stock of such Successor
Entity,  at the request of the Holder delivered before the ninetieth (90th) day
after the consummation of such Fundamental Transaction, the Company (or the
Successor Entity) shall purchase this Warrant from the Holder by paying to the
Holder, within five (5) Business Days after such request (or, if later, on the
effective date of the Fundamental Transaction), cash in an amount equal to the
Black Scholes Value of the remaining unexercised portion of this Warrant on the
date of such Fundamental Transaction.
 
5.  [SERIES B: [Intentionally Omitted]][SERIES C: FORCED EXERCISE.
 
(a) If (1) (i) the arithmetic average of the Weighted Average Prices of the
Common Stock for the ten (10) consecutive Trading Days ending on the Trading Day
immediately preceding the Initial Exercisability Date exceeds 125% of the
Exercise Price on the Issuance Date or (ii) on the 216th day following the
Issuance Date, the Market Price calculated as of such date exceeds the Exercise
Price on the Issuance Date (each, a "Forced Exercise Event") and (2) there is
not then an Equity Conditions Failure, the Company shall have the right to
require the Holder to exercise all or any portion of the unexercised portion of
this Warrant, in each case as designated in a Forced Exercise Notice (as defined
below), into fully paid, validly issued and nonassessable shares of Common Stock
in accordance with Section 1(a) hereof at the Exercise Price as of the Forced
Exercise Date (as defined below) (each, a "Forced Exercise").  The Company may
exercise its right to require a Forced Exercise under this Section 5 by
delivering, by not later than two (2) Trading Days following the occurrence of
the applicable Forced Exercise Event, a written notice thereof by facsimile and
overnight courier to all, but not less than all, of the holders of the SPA
Warrants and the Transfer Agent (the "Forced Exercise Notice" and the date all
of the holders received such notice by facsimile is referred to as the "Forced
Exercise Notice Date").  The Forced Exercise Notice shall be irrevocable and
shall be considered received by each Holder for all purposes (and the Company
shall not be required to confirm receipt or transmission) if properly
transmitted to the facsimile number and e-mail address for the Holder which the
Company then has on record as provided by the Holder.  The Forced Exercise
Notice shall (i) state (A) the Trading Day selected for the Forced Exercise,
which shall be not less than twelve (12) Business Hours nor more than two (2)
Trading Days following the receipt of the Forced Exercise Notice by the Holder
(the "Forced Exercise Date") and (B) the aggregate number of Warrant Shares
subject to Forced Exercise from the Holder (the "Forced Exercise Share Number")
and from all of the holders of the SPA Warrants pursuant to this Section 5 (the
"Holders' Aggregate Forced Exercise Share Number") (and analogous provisions
under the other SPA Warrants); and (ii) certify that there has been no Equity
Conditions Failure; provided, however, that the Company may not require a Forced
Exercise under this Section 5 in excess of the Holder Pro Rata Amount of the
Forced Exercise Volume Limitation.  Notwithstanding the foregoing, the Company
may not deliver more than one (1) Forced Exercise Notice hereunder.  If the
Equity Conditions were satisfied as of the Forced Exercise Notice Date but the
Equity Conditions are no longer satisfied at any time prior to the Forced
Exercise Date, the Company shall provide the Holder a subsequent notice to that
effect indicating that, unless the Holder waives the Equity Conditions, the
Forced Exercise Notice shall be void ab initio and of no further force or
effect.  The Company shall deliver to the Holder a notice no later than 10:00
a.m., New York time, on the Forced Exercise Date which notice shall certify
whether or not the Equity Conditions have been satisfied.  Notwithstanding the
foregoing, nothing in this subsection shall prevent the Holder from exercising
this Warrant, in whole or part, on or prior to the Forced Exercise Date.  The
Company covenants and agrees that it will honor all Exercise Notices tendered
from the time of delivery of the Forced Exercise Notice through the Forced
Exercise Date.  Upon an Equity Conditions Failure, the Holder may revoke any
Exercise Notice delivered after the Forced Exercise Notice is received by the
Holder and the Company, within one (1) Business Day of such revocation, shall
return the Aggregate Exercise Price applicable to any such Exercise Notice(s) to
the Holder by wire transfer of immediately available funds and any SPA Warrants
so exercised shall be deemed reinstated and returned to the Holders, if
applicable.
 
 
7

--------------------------------------------------------------------------------

 
(b) Pro Rata Forced Exercise Requirement.  If the Company elects a Forced
Exercise of this Warrant pursuant to Section 5(a), then it must simultaneously
take the same action in the same proportion with respect to all of the SPA
Warrants.  If the Company elects a Forced Exercise of this Warrant pursuant to
Section 5(a) (or similar provisions under the other SPA Warrants) with respect
to less than all of the Warrant Shares then outstanding under this Warrant, then
the Company shall require a forced exercise of a number of Warrant Shares from
each of the holders of the SPA Warrants equal to each Holders' Pro Rata Amount
of the total number of warrant shares subject to such Forced Exercise pursuant
to all of the SPA Warrants (such fraction with respect to each holder is
referred to as its "Forced Exercise Allocation Percentage," and such amount with
respect to each holder is referred to as its "Pro Rata Forced Exercise Amount");
provided, however, that in the event that any holder's Pro Rata Forced Exercise
Amount exceeds the outstanding number of warrant shares of such holder's
Warrant, then such excess Pro Rata Forced Exercise Amount shall be allocated
amongst the remaining holders of SPA Warrants in accordance with the foregoing
formula.  In the event that the initial holder of any SPA Warrants shall sell or
otherwise transfer any of such holder's SPA Warrants, the transferee shall be
allocated a pro rata portion of such holder's Forced Exercise Allocation
Percentage and the Pro Rata Forced Exercise Amount.
 
(c) Holder Exercise Period.  During the Holder Exercise Period, the Holder may
not sell on any Trading Day during such period a number of shares of Common
Stock that is in excess of 10% of the aggregate dollar trading volume (as
reported on Bloomberg) of the Common Stock on the Principal Market on such
Trading Day; provided that the restriction set forth in this Section 5(c) shall
not apply from and after the time this Warrant is either (x) exercised in full
or (y) exercised in full or in part pursuant to a Forced Exercise contemplated
in Section 5 hereto.
 
(d) Limitations. During the sixty (60) day period ending on the 216th day
following the Issuance Date, the Company shall not, and shall cause any Person
or Persons associated or affiliated with the Company not to, engage in any
purchases of Common Stock or securities convertible into or exchangeable or
exercisable for Common Stock other than purchases of such securities from the
Company not on an Eligible Market.]
 
6.  NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or Bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the SPA Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
SPA Warrants, 100% of the number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of the SPA Warrants then outstanding
(without regard to any limitations on exercise).
 
 
8

--------------------------------------------------------------------------------

 
7.  WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise specifically
provided herein, the Holder, solely in such Person's capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person's capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a stockholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company, except as provided in Section 5(a)
above.  Notwithstanding this Section 7, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
8.  REISSUANCE OF WARRANTS.
 
(a) Transfer of Warrant.  If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 8(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 8(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.
 
(b) Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 8(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.
 
(c) Exchangeable for Multiple SPA Warrants.  This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 8(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
 
 
 
9

--------------------------------------------------------------------------------

 
(d) Issuance of New SPA Warrants.  Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant being issued pursuant to Section
8(a) or Section 8(c), the Warrant Shares designated by the Holder which, when
added to the number of shares of Common Stock underlying the other new SPA
Warrants issued in connection with such issuance, does not exceed the number of
Warrant Shares then underlying this Warrant), (iii) shall have an issuance date,
as indicated on the face of such new Warrant which is the same as the Issuance
Date, and (iv) shall have the same rights, terms and conditions as this Warrant.
 
9.  NOTICES.  Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities  Purchase Agreement, except as otherwise provided herein
connection with a Forced Exercise Notice.  The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the shares of Common Stock, (B) with respect
to any grants, issuances or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.
 
10.  AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions
of this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.
 
11.  GOVERNING LAW.  This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
 
12.  CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any person
as the drafter hereof.  The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.
 
13.  DISPUTE RESOLUTION.  In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder.  If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three (3) Business Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) Business Days submit via facsimile (a)
the disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company's
independent, outside accountant.  The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
 
10

--------------------------------------------------------------------------------

 
14. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the holder of this Warrant
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
15. TRANSFER.   This Warrant may be offered for sale, sold, transferred or
assigned without the consent of the Company.
 
16. SEVERABILITY.  If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
17. CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms
shall have the following meanings:
 
(a) "Black Scholes Value" means the value of this Warrant based on the Black and
Scholes Option Pricing Model obtained from the "OV" function on Bloomberg
determined as of the day immediately following the public announcement of the
applicable Fundamental Transaction for pricing purposes and reflecting (i) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the remaining term of this Warrant as of such date of request, (ii) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg as of the day immediately following
the public announcement of the applicable Fundamental Transaction, (iii) the
underlying price per share used in such calculation shall be the sum of the
price per share being offered in cash, if any, plus the value of any non -cash
consideration, if any, being offered in the Fundamental Transaction and (iv) a
360 day annualization factor.
 
 
11

--------------------------------------------------------------------------------

 
(b) "Bloomberg" means Bloomberg Financial Markets.
 
(c) "Business Day" means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(d) [SERIES C ONLY: "Business Hour" means any hour on which the Common Stock is
traded on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded.]
 
(e) "Closing Bid Price" and "Closing Sale Price" means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the "pink sheets" by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.).  If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 13.  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
(f) "Common Stock" means (i) the Company's shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
(g) "Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.
 
(h) "Eligible Market" means the Principal Market, The NASDAQ Global Market, The
NASDAQ Global Select Market, The New York Stock Exchange, Inc., or The Nasdaq
Capital Market.
 
(i) [SERIES C: "Equity Conditions" means:  (A) on each day during the period
beginning thirty (30) Trading Days prior to the applicable date of determination
and ending on and including the applicable date of determination (the "Equity
Conditions Measuring Period"), all shares of Common Stock issued and issuable
hereunder and pursuant to the other SPA Warrants shall be eligible for sale
without restriction or limitation pursuant to an effective and then usable
Registration Statement or without the need for registration under any applicable
federal or state securities laws; (B) on each day during the Equity Conditions
Measuring Period, the Common Stock is designated for quotation on the Principal
Market or an Eligible Market and shall not have been suspended from trading from
any applicable exchanges or markets nor shall proceedings for such delisting or
suspension from all such exchanges or markets have been commenced, threatened or
pending either (1) in writing by all relevant exchanges and markets or (2) by
falling below the minimum listing maintenance requirements of all relevant
exchanges and markets; (C) on each day during the Equity Conditions Measuring
Period, the Company shall have delivered Common Stock upon exercise of the SPA
Warrants to the holders on a timely basis as set forth in Section 1(a) hereof;
(D) any applicable shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating Section
1(f) hereof or the rules or regulations of the applicable Principal Market;
provided, however, that the foregoing shall not preclude the Company from
issuing such number of shares that does not cause any such violation; (E) during
the Equity Conditions Measuring Period, the Company shall not have failed to
timely make any payments within five (5) Business Days of when such payment is
due pursuant to any Transaction Document (as defined in the Securities Purchase
Agreement); (F) during the Equity Conditions Measuring Period, there shall not
have occurred either (x) a Triggering Event or an event that with the passage of
time or giving of notice would constitute a Triggering Event or (y) the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated, (G) the Company shall have no
knowledge of any fact that would cause all shares of Common Stock issued and
issuable upon exercise of the SPA Warrants not to be eligible for sale without
restriction or limitation and without the need for registration under any
applicable federal or state securities laws; and (H) on each day during the
Equity Conditions Measuring Period, the Company otherwise shall be in material
compliance with and shall not be in breach of any provision, covenant,
representation or warranty of any Transaction Document.]
 
(j) [SERIES C: "Equity Conditions Failure" means that during the period
beginning on the Initial Exercisability Date through the Forced Exercise Date,
the Equity Conditions have not been satisfied (or waived in writing by the
Holder).]
 
 
 
 
13

--------------------------------------------------------------------------------

 
(k) "Expiration Date" means the date [SERIES B: sixty months after the Initial
Exercisability Date] [SERIES C: the date that is the 216th day following the
Issuance Date] or, if such date falls on a day other than a Business Day or on
which trading does not take place on the Principal Market (a "Holiday"), the
next day that is not a Holiday; provided, that the Expiration Date shall be
extended to the Forced Exercise Date if there occurs a Forced Exercise].
 
(l) [SERIES C: "Forced Exercise Volume Limitation" means 50% of the aggregate
dollar trading volume (as reported on Bloomberg) of the Common Stock on the
Principal Market over the ten (10) consecutive Trading Day period immediately
prior to the applicable Forced Exercise Notice Date.]
 
(m) "Fundamental Transaction" means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock or (B) any "person" or "group" (as
these terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act)
is or shall become the "beneficial owner" (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock.
 
(n) [SERIES C: "Holder Exercise Period" means the period of ten (10) consecutive
Trading Days ending on, and including, the 216th day following the Issuance
Date, or, if such date falls on a Holiday, the next day that is not a Holiday].
 
(o) [SERIES C: "Holder Pro Rata Amount" means a fraction (i) the numerator of
which is the aggregate number of Series C Warrants (as defined in the Securities
Purchase Agreement) issued to the Holder issued on the Issuance Date and (ii)
the denominator of which is the aggregate number of Series C Warrants issued on
the Issuance Date.]
 
(p) [SERIES C: "Market Price" means, on any applicable date of determination,
the lower of (x) the arithmetic average of the Weighted Average Prices of the
Common Stock for the consecutive ten (10) Trading Days immediately preceding the
applicable date of determination and (y) the Closing Bid Price of the Common
Stock on the applicable date of determination.]
 
 
14

--------------------------------------------------------------------------------

 
(q) "Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
(r) "Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common shares or common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.
 
(s) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(t) "Principal Market" means NYSE Amex Equities.
 
(u) "Required Holders" means the holders of the SPA Warrants representing at
least a majority of the shares of Common Stock underlying the SPA Warrants then
outstanding.
 
(v) "SPA Warrants" means the [SERIES B: Series B][SERIES C: Series C] Warrants
issued pursuant to the Securities Purchase Agreement.
 
(w) "Successor Entity" means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 
(x) "Trading Day" means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
 
(y) [SERIES C: Triggering Event.  A "Triggering Event" shall be deemed to have
occurred at such time as any of the following events:
 
(1) while the Registration Statement is required to be maintained, the
effectiveness of the Registration Statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the
Holder for the issuance and sale of the shares upon this Warrant, and such lapse
or unavailability continues for a period of ten (10) consecutive Trading Days or
for more than an aggregate of thirty (30) days in any 365-day period;
 
 
15

--------------------------------------------------------------------------------

 
(2) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market or another Eligible Market for a period of five (5)
consecutive Trading Days or for more than an aggregate of ten (10) Trading Days
in any 365-day period;
 
(3) the entry by a court having jurisdiction in the premises of (i) a decree or
order for relief in respect of the Company or any Subsidiary of a voluntary case
or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or (ii) a decree or order adjudging the
Company or any Subsidiary as bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company or any Subsidiary under any applicable Federal
or State law or (iii) appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or any Subsidiary
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, and the continuance of any such decree or order for
relief or any such other decree or order unstayed and in effect for a period of
60 consecutive days;
 
(4) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree or order for relief in respect of the Company or any Subsidiary in an
involuntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable Federal or State law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or any Subsidiary or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company or any Subsidiary in furtherance
of any such action; or
 
(5) the Company breaches any representation, warranty, covenant or other term or
condition of any Transaction Document (as defined in the Securities Purchase
Agreement), except, in the case of a breach of a covenant which is curable, only
if such breach remains uncured for a period of at least five (5) Business Days.]
 
(z) "Weighted Average Price" means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at
4:00:00 p.m., New York time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the "pink sheets" by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).  If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder.  If the Company and the Holder are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 13 with the term "Weighted Average Price" being
substituted for the term "Exercise Price." All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
 
[Signature Page Follows]

 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.



 
LUCAS ENERGY, INC.
         
By:
 
Name:
 
Title:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


LUCAS ENERGY
The undersigned holder hereby exercises the right to purchase _________________
of the Common Stock ("Warrant Shares") of Lucas Energy, Inc., a company
incorporated under the laws of Nevada (the "Company"), evidenced by the attached
Warrant to Purchase Common Stock (the "Warrant").  Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.


1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:


 
____________
a "Cash Exercise" with respect to _________________ Warrant Shares; or



 
____________
a "Cashless Exercise" with respect to _______________ Warrant Shares.



2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.


3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.


Date: _______________ __, ______




 
Name of Registered Holder




By:           
Name:
Title:


 
18

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and hereby directs
ClearTrust LLC to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated December [__], 2010 from
the Company and acknowledged and agreed to by ClearTrust LLC.
 

 
LUCAS ENERGY, INC.
         
By:
 
Name:
 
Title:




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
19

--------------------------------------------------------------------------------

 





